DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
1.	Claims 1-19 are pending and currently under consideration for patentability.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on March 29, 2019, March 31, 2020 and March 29, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the support and separate receptacle lid required by claim 4, and the cover and separate support required by claims 7 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 4, 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
It is unclear what the difference between the receptacle lid of claim 4 and the support of claim 1 is.  There is a lack of support within the specification and figures for such a receptacle lid - and it appears that the claimed support is the same structural feature as the receptacle lid. For the purposes of examination, claim 4 will be interpreted as if it reads as “wherein the support forms a receptacle lid including…”.
Further, itis unclear what the difference between the support of claim 7 and the cover of claim 6 is.  There is a lack of support within the specification and figures for such a cover and separate support - and it appears that the claimed support is the same structural feature as the cover. For the purposes of examination, claim 7 will be interpreted as if it reads as “wherein the cover forms a support, wherein the external receptacle is mounted to the support.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

6.	Claims 1-4, 6-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US 8,287,508).

7.	With regard to claim 1, Sanchez discloses a system for transporting urine (abstract; Fig. 4), the system comprising: a support (chassis, 41) including a port (open bottom end of 41 that covers the opening at the top of the urine reservoir, 44; col. 5, lines 44-48); an external receptacle (urine reservoir, 44) partially disposed within the port (at the open top of 44; Fig. 4; col. 5, lines 44-48) in the support (41), the support (41) configured to receive a portion (“opening at the top of the urine reservoir”; col. 5, lines 44-48) of the external receptacle (44); a urine collection apparatus (urine collection device, 10) configured to collect urine from a body of a person or an animal (col. 3, lines 21-31 and 50-67); a discharge line (first flexible tube, 42) fluidically coupled to the urine collection apparatus (10) and the external receptacle (44; col. 5, lines 35-43); a vacuum source (vacuum pump, 40) mounted (vacuum pump chassis) to the support (41; Fig. 4; col. 5, lines 44-60); and a vacuum tube (second flexible tube, 43) fluidically coupled to the vacuum source (40) and the external receptacle (44; Fig. 4; col. 5, lines 50-52), wherein the vacuum source (40) is configured to draw gaseous fluid from the external receptacle (44) via the vacuum tube (43) to provide a pressure decrease in the external receptacle (44), thereby drawing urine from the body of the person or the animal into the urine collection apparatus (10), through the discharge line (42), and into the external receptacle (44; col. 5, lines 53-63).
	While Sanchez discloses that the support (41) has a port (open bottom end of 41) that covers the opening at the top of the external receptacle (44; col. 5, lines 44-48), and appears to show (but fails to disclose) external threading surrounding the opening at the top of the external receptacle (44) in Figure 4, 
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to specify that the open top of the urine reservoir disclosed by Sanchez is mounted within the port of the support via internal threading in the support port cooperating with the external threading of the external receptacle, for example, in order to provide a well-known secure connection between the support and the external receptacle so that the system can function properly and the vacuum pump can apply the desired partial vacuum within the top portion of the reservoir and cause urine collected in the urine collection apparatus  to be drawn into the external receptacle, as suggested by Sanchez in column 5, lines 53-60.

6.	With regard to claim 2, Sanchez discloses that the vacuum source (40) includes a pump configured to run continuously (col. 4, lines 55-59).

7.	With regard to claim 3, Sanchez discloses that the port (open bottom of 41) in the support (41) is shaped complementary to at least a portion (open top) of the external receptacle (44; Fig. 4; col. 5, lines 44-48).

8.	With regard to claim 4, Sanchez discloses a receptacle lid (41; Fig. 4; col. 5, lines 44-48) including a first port (pipe, 46) configured to fluidically couple the discharge line (42) to the external receptacle (44) and a second port (air inlet, 45 and “air outlet port” of 40) configured to fluidically couple the vacuum tube (43) to the external receptacle (44; col. 5, lines 44-60).

9.	With regard to claims 6 and 7, Sanchez discloses a system for transporting urine (abstract; Fig. 4), the system comprising: a urine collection apparatus (10) configured to collect urine from a body of a person or an animal (col. 3, lines 21-31 and 50-67); an external receptacle (44); a cover (41) formed as a 
	While Sanchez discloses that the cover/support (41) has an open bottom that covers the opening at the top of the external receptacle (44; col. 5, lines 44-48), and appears to show (but fails to disclose) external threading surrounding the opening at the top of the external receptacle (44) in Figure 4, Sanchez fails to explicitly disclose that the external receptacle is mounted to the cover/support.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to specify that the cover disclosed by Sanchez is mounted to the external receptacle via internal threading in the support port cooperating with the external threading of the external receptacle, for example, in order to provide a well-known secure connection between the support and the external receptacle so that the system can function properly and the vacuum pump can apply the desired partial vacuum within the top portion of the reservoir and cause urine collected in the urine collection apparatus  to be drawn into the external receptacle, as suggested by Sanchez in column 5, lines 53-60.

10.	With regard to claim 8, Sanchez discloses that the support (41) includes a chassis (Fig. 4; col. 5, lines 44-60).

11.	With regard to claim 9, while Sanchez discloses that the support (41) has a port (open bottom end of 41) that is configured to receive and covers the opening at the top of the external receptacle (44; col. 5, lines 44-48), and appears to show (but fails to disclose) external threading surrounding the opening at the top of the external receptacle (44) in Figure 4, Sanchez fails to explicitly disclose that the external receptacle is mounted partially within the port in the support.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to specify that the open top of the urine reservoir disclosed by Sanchez is mounted within the port of the support via internal threading in the support port cooperating with the external threading of the external receptacle, for example, in order to provide a well-known secure connection between the support and the external receptacle so that the system can function properly and the vacuum pump can apply the desired partial vacuum within the top portion of the external receptacle and cause urine collected in the urine collection apparatus  to be drawn into the external receptacle, as suggested by Sanchez in column 5, lines 53-60.

12.	With regard to claim 10, Sanchez discloses that the port (open bottom of 41) in the support (41) is shaped complementary to at least a portion (open top) of the external receptacle (44; Fig. 4; col. 5, lines 44-48).

13.	With regard to claim 12, Sanchez discloses that the vacuum source (40) includes a pump configured to run continuously (col. 4, lines 55-59).

14.	With regard to claim 13, Sanchez discloses a system for transporting urine (abstract; Fig. 4), the system comprising: a support (chassis, 41) including a port (open bottom end of 41 that covers the opening at the top of the urine reservoir, 44; col. 5, lines 44-48); an external receptacle (urine reservoir, 44) partially disposed within the port (at the open top of 44; Fig. 4; col. 5, lines 44-48) in the support (41), 
	While Sanchez discloses that the support (41) has a port (open bottom end of 41) that covers the opening at the top of the external receptacle (44; col. 5, lines 44-48), and appears to show (but fails to disclose) external threading surrounding the opening at the top of the external receptacle (44) in Figure 4, Sanchez fails to explicitly disclose that the external receptacle is mounted partially within the port in the support.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to specify that the open top of the urine reservoir disclosed by Sanchez is mounted within the port of the support via internal threading in the support port cooperating with the external threading of the external receptacle, for example, in order to provide a well-known secure connection between the support and the external receptacle so that the system can function properly and the vacuum pump can apply the desired partial vacuum within the top portion of the reservoir and cause urine collected in the urine collection apparatus  to be drawn into the external receptacle, as suggested by Sanchez in column 5, lines 53-60.

With regard to claim 14, Sanchez discloses that the vacuum source (40) includes a pump configured to run continuously (col. 4, lines 55-59).

16.	With regard to claim 15, Sanchez discloses that the port (open bottom of 41) in the support (41) is shaped complementary to at least a portion (open top) of the external receptacle (44; Fig. 4; col. 5, lines 44-48).

17.	With regard to claims 16 and 17, Sanchez discloses that support (41) forms a cover (41) disposed to cover the external receptacle (44), the cover (41) including the first port (open bottom of 41 which includes pipe, 46) and a second port (open top of 41 which includes “air outlet port” of 40), the vacuum tube (43) being fluidically coupled to the external receptacle (44) through the second port (open top of 41 which includes “air outlet port” of 40; Fig. 4); a first line adapter (pipe, 46) mounted to the first port (of 41; Fig. 4) being configured to attach to the discharge line (42) fluidically coupled to the urine collection device (10) to fluidically couple the discharge line (42) to the external receptacle (44; Fig. 4); and a second line adapter (air inlet, 45 and “air outlet port” of 40; col. 5, lines 44-60) mounted to the second port (of 41; Fig. 4), wherein the vacuum tube (43) is fluidically attached to the second line adapter (45 and “air outlet port” of 40; Fig. 4; col. 5, lines 44-52).
	While Sanchez discloses that the cover/support (41) has an open bottom that covers the opening at the top of the external receptacle (44; col. 5, lines 44-48), and appears to show (but fails to disclose) external threading surrounding the opening at the top of the external receptacle (44) in Figure 4, Sanchez fails to explicitly disclose that the external receptacle is mounted to the cover/support.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to specify that the cover disclosed by Sanchez is mounted to the external receptacle via internal threading in the support port cooperating with the external threading of the external receptacle, for example, in order to provide a well-known secure connection between the support and the external receptacle so that the system can function properly and the vacuum pump can apply the 

18.	With regard to claim 18, while Sanchez discloses that the support (41) is a chassis for mounting the vacuum source (40; Fig. 4; col. 5, lines 44-60), Sanchez fails to explicitly disclose that the vacuum source is mounted within the support.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to mount the vacuum source disclosed by Sanchez within the support, in order to further house and further support and protect the vacuum source from external/outside influences or interruptions, so that the vacuum source can properly apply the desired partial vacuum within the external receptacle and cause urine collected in the urine collection apparatus to be drawn into the external receptacle, as suggested by Sanchez in column 5, lines 53-60, without interruption or possible damage from external factors.
 
19.	Claims 5, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez, as applied to claims 1, 6 and 13 above, in further view of Birbara (US 5,894,608).

20.	With regard to claims 5, 11 and 19, while Sanchez discloses that the support (41) includes a chassis (col. 5, lines 44-60), and that the port is configured to cover a top open portion of the external receptacle (44; col. 5, lines 44-48), and appears to show (but fails to disclose) external threading surrounding the opening at the top of the external receptacle (44) in Figure 4, Sanchez fails to explicitly disclose that the port includes one or more helical threads configured to engage with a portion of the external receptacle.
	However, Birbara discloses a portable system for the collection of urine (abstract; Figs. 6, 9), wherein an external receptacle (collection container, 30) is provided with a support port (screw cap, 21; 
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the interior of the port disclosed by Sanchez to include one ore more helical threads for engaging a portion of the external receptacle, similar to that disclosed by Birbara, in order to achieve an anti-spill configuration between the support port and external receptacle, as suggested by Birbara in column 8, lines 30-44.  Further, one having ordinary skill in the art would be motivated to make such a modification in order to provide a well-known secure connection between the support port and the external receptacle so that the system can function properly without leakage and the vacuum pump can apply the desired partial vacuum within the top portion of the reservoir and cause urine collected in the urine collection apparatus  to be drawn into the external receptacle, as suggested by Sanchez in column 5, lines 53-60.

Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tanaka et al. (US 7,722,584) discloses an automatic urine collection apparatus.
	Tazoe et al. (US 7,749,205) discloses an automatic urine disposal device and urine receptacle.
	Wolff et al. (US PGPUB 2002/0087131) discloses a urine collection device.
	Kimura et al. (US 4,360,933) discloses a urine suction and collection device for a vacuum suction type urinating aid.
	Martin (US 4,631,061) discloses an automatic urine detecting, collecting and storing device.
	


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781